Citation Nr: 1549325	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  13-16 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs (VA) benefits awarded under 38 U.S.C. Chapter 31, in the calculated amount of $1,045.81.  

(The issues of entitlement to service connection for an acquired psychiatric disorder, increased ratings for left and right ankle disorders and entitlement ntitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) are addressed in a separate Board decision with a different docket number.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to September 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision entered in January 2013 by the Committee on Waivers and Compromises, hereinafter Committee, affiliated with the VA's Regional Office (RO) in Milwaukee, Wisconsin, following referral from the VA's Debt Management Center.  Notwithstanding the absence of a certification of appeal, it appears that this case was forward to the Board from the VA's RO in St. Louis, Missouri.  

No hearing, either before the RO or the Board, has been sought or conducted as to the Veteran's waiver claim.  

Following the certification of this appeal to the Board, additional evidence was added to the claims folder which was not reviewed by the RO.  However, the Veteran through his representative in his written brief of September 2015 specifically waived initial review of that evidence by the RO.  

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

It is alleged by and on behalf of the Veteran that it would be against the principles of equity and good conscience to recoup the overpayment in question, citing financial hardship to him and his family based on his limited family income.  He contends that he was unable to complete his classes due to health reasons relating to tooth extractions and continuing difficulties relating thereto.  He also reports being unemployed at the time that the overpayment was created.  In his view, to demand repayment of the debt created would result in undue hardship and defeat the purpose for which the Chapter 31 benefits were initially intended and awarded.

The Committee determined though its decision of January 2013 that to demand repayment of the Veteran's Chapter 31 overpayment would not be violative of the principles of equity and good conscience as outlined in 38 C.F.R. § 1.965 (2015).  The Committee found, among other things, that the Veteran was at fault in the creation of the overpayment because he failed to advise his VA educational counselor of his schedule change and/or attend school from March 20, 2012, to July 2, 2012; however, there is no direct evidence now of record from the educational institution indicating that the Veteran had adjusted his schedule or failed to attend school during the relevant time frame.  

Moreover, in the statement of the case of March 2013 the RO/Committee also determined that the Veteran's initial failure to provide a requested financial status report and his reported failure to list any income of his spouse on the financial status report initially received by VA in March 2013 was evidence of bad faith on the part of the Veteran and precluded consideration of the question of financial hardship as to waiver of the overpayment herein at issue.  In fact, the financial status form completed in March 2013 was signed by both the Veteran and his spouse and it cannot be determined by the evidence now on file whether in fact the Veteran's spouse is employed and earning reportable income.  The record is otherwise devoid of data verifying whether the Veteran's spouse is gainfully employed and/or earning wages.  

Remand to obtain clarifying information from the educational institution and updated financial status data, and to ensure that full consideration be accorded by the Committee as to all relevant principles of equity and good conscience in deciding whether recovery of the overpayment should be waived is found by the Board to be necessary.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain for inclusion in the claims folder clarifying information from the educational institution where the Veteran was in attendance during the Spring and Summer terms of 2012 with the assistance of Chapter 31 benefits and whether the Veteran dropped courses and/or failed to attend class with respect to the period of training or instruction from March 20, 2012, to July 2, 2012.  

2.  Obtain a complete copy of the Committee's folder or subfolder pertaining to the Veteran and the overpayment herein at issue for association with his claims folder. 

3.  Obtain the Veteran's VA vocational rehabilitation file and any counseling subfolder for inclusion in the claims folder.  

4.  Next, obtain for inclusion in the claims folder an updated financial status report from the Veteran outlining all of his current family income on a monthly basis, inclusive of any income of his spouse, and his expenses and other financial resources. 

5.  Thereafter, the Committee should address the question of whether recovery of the overpayment at issue, in whole or in part, would be against the principles of equity and good conscience, to include the question of financial hardship.  If the benefit sought is not granted to the Veteran's satisfaction, issuance of a supplemental statement of the case is required and the Veteran should then be afforded a reasonable period for a response, prior to a return of the case to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


